DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given from Chris Maier by phone on 6/24/2021 for the claim amendments.  The application has been amended as follows:  

2.	(Currently amended) The method according to claim 1, wherein a quantity of symbols comprised in [[a]]the mini-slot is greater than 0 and is less than 7, and when the quantity of symbols comprised in the mini-slot is variable, the determining [[a]]the first number and [[a]]the type of [[a]]the first subframe based on the starting position comprises: 
when the starting position is a symbol boundary and the symbol number corresponding to the starting position is 0, determining that the type of the first subframe is a subframe, and determining that the first number is 0; 
when the starting position is a symbol boundary and the symbol number corresponding to the starting position is greater than 0 and is less than 7, determining slot and a mini-slot, and determining that the first number is the symbol number corresponding to the starting position; 
when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is greater than or equal to 0 and is less than 6, determining that the type of the first subframe is a slot and a mini-slot, and determining that the first number is a next number adjacent to the symbol number corresponding to the starting position; and 
when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is 6, determining that the type of the first subframe is a slot, and determining that the first number is 7.
3.	(Currently amended) The method according to claim 2, wherein the determining [[a]]the first number and [[a]]the type of [[a]]the first subframe based on the starting position further comprises: 
when the starting position is a symbol boundary and the symbol number corresponding to the starting position is 7. determining that the type of the first subframe is a slot, and determining that the first number is 7; 
when the starting position is a symbol boundary and the symbol number corresponding to the starting position is greater than 7 and is less than 14, determining that the type of the first subframe is a mini-slot, and determining that the first number is the symbol number corresponding to the starting position; 
when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is greater than or equal to 7 and is less than 13, determining that the type of the first subframe is a mini-slot, and determining that the 
when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is 13, determining that the type of the first subframe is a subframe, and determining that the first number is 0.
4.	(Currently amended) The method according to claim 1, wherein a quantity of symbols comprised in [[a]]the mini-slot is greater than 0 and is less than 7, and when the quantity of symbols comprised in the mini-slot is fixed, the determining [[a]]the first number and [[a]]the type of [[a]]the first subframe based on the starting position comprises: 
when the starting position is a symbol boundary and the symbol number corresponding to the starting position is 0, determining that the type of the first subframe is a subframe, and determining that the first number is 0; 
when the starting position is a symbol boundary and the symbol number corresponding to the starting position is greater than 0 and is less than 7, subtracting the symbol number corresponding to the starting position from 7, to obtain a first symbol quantity; 
when the first symbol quantity is greater than or equal to a second symbol quantity, determining that the type of the first subframe is a mini-slot and a slot, calculating a remainder by dividing the first symbol quantity by the second symbol quantity, and determining that the first number is a sum of the symbol number corresponding to the starting position and the remainder, wherein the second symbol quantity is equal to the quantity of symbols comprised in the mini-slot; or 

5.	(Currently amended) The method according to claim 4, wherein the determining [[a]]the first number and [[a]]the type of [[a]]the first subframe based on the starting position further comprises: 
when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is greater than or equal to 0 and is less than 6, subtracting a second number from 7 to obtain a first symbol quantity, wherein the second number is a next number adjacent to the symbol number corresponding to the starting position; 
when the first symbol quantity is greater than or equal to the second symbol quantity, determining that the type of the first subframe is a mini-slot and a slot, calculating a remainder by dividing the first symbol quantity by the second symbol quantity, and determining that the first number is a sum of the second number and the remainder; 
when the first symbol quantity is less than the second symbol quantity, determining that the type of the first subframe is a slot, and determining that the first number is 7; or 
when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is 6, determining that the type of the first subframe is a slot, and determining that the first number is 7.
the first number and [[a]]the type of [[a]]the first subframe based on the starting position further comprises: 
when the starting position is a symbol boundary and the symbol number corresponding to the starting position is 7, determining that the type of the first subframe is a slot, and determining that the first number is 7; 
when the starting position is a symbol boundary and the symbol number corresponding to the starting position is greater than 7 and is less than 14, subtracting the symbol number corresponding to the starting position from 14, to obtain a first symbol quantity; 
when the first symbol quantity is greater than or equal to the second symbol quantity, determining that the type of the first subframe is a mini-slot, calculating a remainder by dividing the first symbol quantity by the second symbol quantity, and determining that the first number is a sum of the symbol number corresponding to the starting position and the remainder; or 
when the first symbol quantity is less than the second symbol quantity, determining that the type of the first subframe is a subframe, and determining that the first number is 0.
7.	(Currently amended) The method according to claim 4, wherein the determining [[a]]the first number and [[a]]the type of [[a]]the first subframe based on the starting position further comprises: 
when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is greater than or equal to 7 and is less than 13, 
when the first symbol quantity is greater than or equal to the second symbol quantity, determining that the type of the first subframe is a mini-slot. calculating a remainder by dividing the first symbol quantity by the second symbol quantity, and determining that the first number is a sum of the second number and the remainder; 
when the first symbol quantity is less than the second symbol quantity, determining that the type of the first subframe is a subframe, and determining that the first number is 0; or 
when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is 13, determining that the type of the first subframe is a subframe, and determining that the first number is 0.

Allowable Subject Matter

Claims 1-9 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants AFCP with remarks and amendments filed 6/04/2021 have been fully considered, and these remarks and amendments, along with the examiner’s amendment, have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a base station preempts an unlicensed carrier and obtains a starting position 
These limitations, in combination with the remaining limitations of claims 1 and 19 are not taught nor suggested by the prior art of record. Claims 2-9 and 20-25 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KENT KRUEGER/Primary Examiner, Art Unit 2474